Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest prior art” Chiba (US 2007/0034300 A1) (hereinafter “Chiba”).

Chiba teaches the following composition for a soft magnetic steel, in mass% (Chiba, [0060-0083]):
Element
Present Invention
Chiba
Overlap
C
0.03-0.13
0.0015-0.02

Si
0.005-0.50
0.05 or less
Preferred: 0.01 or less

Mn
0.10-0.70
0.15-0.5
Preferred: 0.15-0.20

P
0.035 or less
0.02 or less
Preferred: 0.01 or less

S
0.050 or less
0.015-0.1
Preferred: 0.015-0.04
0.015-0.050
Al
0.005-1.3
0.01 or less
Preferred: 0.005 or less

N
0.003-0.03
0.01 or less
Preferred: 0.005 or less

Cr
0-0.80
0.02-0.2
Preferred: 0.02-0.1

Remainder
Fe and impurities
Re and inevitable impurities




While Chiba also teaches an oxygen content of 0.01 mass percent or less (exclusive or 0 mass%), and more preferably 0.002 mass% or less (Chiba, [0077-0078]), Applicant discloses 

However, Chiba does not disclose or suggest 0.03 to 0.13 mass% of carbon, 0.02 to 0.50 mass% vanadium, or in the ferrite grains, the number Sv number/mm2 of precipitates having a circle-equivalent diameter of 30 nm or more and satisfies Formula (1): Sv≤10V×7.0×106, where a V content in mass% in the steel material for a soft magnetic part is substituted into V in Formula (1).

Therefore, it is clear that Chiba does not disclose or suggest the present invention.

In response to the amendment to claims 1 and 15, the previous claim objections are withdrawn. In response to the argument regarding the antecedent basis for the limitation “the steel material” in claim 23, the previous 35 U.S.C. 112(b) rejection is withdrawn. 

In light of the above, claims 1-3 and 10-23 are passed to issue.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/D.M.C./Examiner, Art Unit 1738                

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        11/3/2021